DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unaccepable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with agent of record Mr. William F. Nixon (Reg. No. 44,262) on 8/19/2022.
On 8/19/2022, examiner initiated an interview wherein the applicant agreed cancel claim 8 to place the application in condition for allowance. 

	The Examiner Amendments are as follows:
8.	(Canceled).  

Allowable Subject Matter
Claim 7 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 7 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, searching the keyword with at least one search engine, thereby obtaining ranked result webpages, deriving sentences from a predetermined number of highest ranking webpages, among the ranked
result webpages, combining the sentences, thereby obtaining a combined content, ranking the combined content, thereby obtaining a ranked content, outputting a predetermined number of highest ranking sentences from the ranked content as summary of the keyword; wherein the ranking step comprises the steps of: evaluating a frequency of words from sentences of the combined content, on a sentence by sentence basis, thereby outputting a plurality of vectors, each vector comprising evaluated frequencies for each sentence, grouping the plurality of vectors into a matrix, decomposing the matrix into a first component matrix, a second component matrix, and a third component matrix, wherein the matrix results from the multiplication of the first component matrix by the second component matrix and by the third component matrix, wherein the first component matrix corresponds to unit vectors of the matrix, wherein the second component matrix is a diagonal matrix, wherein the third component matrix corresponds to unit vectors of the matrix, computing a ranking score based on the second component matrix; as disclosed in independent claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/22/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154